DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 6/01/2021, with respect to the rejections of claims 2-10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 03/02/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rugeland et al., (Pub. No.: US 2019/0289510 A1).
The rejections of claims 6-8 under 35 U.S.C. 101 is withdrawn in light of appropriate amendments.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., (Pub. No.: US 2016/0380779 A1), in view of Rugeland et al., (Pub. No.: US 2019/0289510 A1).

Claim 1.  (Cancelled)  

Regarding Claim 2,	 (Currently Amended) Sharma discloses a radio resource configuration method, comprising: (Sharma, Abstract, Configuring the user equipment UE and the base station)
receiving, by a user equipment (UE) (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE)), a message of a radio resource configuration from a first signaling radio bearer (SRB) (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209] and [0279]-[0280].  Fig. 7, [0115] and [0177] disclose about Data Radio Bearer (DRB)), of a first radio access technology (RAT) (Sharma, [0183] first radio technology is first RAT), wherein the message carries information of a first configuration, and the first configuration is a configuration of a radio resource of the first RAT; and (Sharma, [0183] first radio technology is first RAT)
in response to determining that the UE fails to configure the radio resource of the first RAT (Sharma, [0183] first radio technology is first RAT) according to the information of the first configuration, sending, by the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE)), a response message of the radio resource configuration to indicate a failure of the radio resource configuration of the first RAT, (Sharma, [0183] first radio technology is first RAT, first configuration, [0093] The WTRU indicates to the network that the configuration failed)
wherein: 
the response message (Sharma discloses about response message through various passages or paragraphs [0014], [0024], [0093], [0120], [0152], [0206] and [0280]) comprises assistance information which includes a measurement result of the UE on a radio channel of the first RAT (Sharma, [0183] first radio technology is first RAT), and a failure cause, and (Sharma, [0093] The WTRU indicates to the network that the configuration failed)
Sharma is not explicit about following:
sending the response message comprises sending the response message through a second SRB, of a second RAT, established between a second network element and the UE, and reporting the assistance information to the second network 
However, Rugeland in combination with Sharma is explicit about following:
sending the response message (Rugeland, Fig. 10, [0132] transmit the message, and [0135] transmitting unit 1033 is explicitly disclosed which is a transmitter or transceiver which sends the response message) which comprises sending the response message through a second SRB (Rugeland, Fig. 1B, [0011] signal radio bearers suggest that there are more than one radio bearer, The paragraph [0013] clearly disclose that providing a method performed by a wireless device (UE) for handling connections in a wireless communication network.  The wireless device is configured with a split signaling radio bearer (split bearer) to a first radio network node, and/or a second radio network node, being a secondary radio network node.  The paragraph [0120] also discloses and details about “Signaling Radio Bearers” (SRBs)) of a second RAT (Rugeland, The paragraph [0042] explicitly discloses about second RAT) , established (Rugeland, paragraphs [0006]-[0007], [0010], and [0045] RRC reestablishment procedure, and paragraph [0120] bearer establishment) between a second network element (Rugeland, second network node is being interpreted as second network element) and the UE, and reporting the assistance information to the second network element, the first network element (Rugeland, first network node is being interpreted as first network element) and the second network element simultaneously (Rugeland, [0008] In LTE-Rel 12, dual connectivity (DC) was introduced, where a wireless device could connect to two different radio nodes, such as eNBs, simultaneously) (wireless device is UE). (Rugeland, Emphasis: Fig. 3, [0046]-[0054] wireless device detects a radio link problem to the first radio network node, and transmits a failure report to the first radio network node over the split signaling radio bearer via second radio network node.  The other figures and paragraphs may be referred: [0006], [0008], [0021], Fig. 6, [0091], [0135], Fig. 11, [0138], Fig. 12, [0144])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sharma prior to the effective filing date of an application of the claimed invention with that of Rugeland so that sending the response message comprises sending the response message through a second SRB, of a second RAT, established between a second network element and the UE, and reporting the assistance information to the second network element, the first network element and the second network element simultaneously provide a communication service for the UE.  The motivation to combine the teachings of Rugeland being analogous prior art in the field of wireless communications would increase the performance of the wireless communication network.  (Rugeland, [0002]-[0021])

Regarding Claim 3,	 (Currently Amended) The combination of Sharma and Rugeland disclose the radio resource configuration method of claim 2, wherein: (Sharma, Abstract, Configuring the user equipment UE and the base station)
 the first configuration is a configuration performed by the first network element for the UE; (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), [0183] first configuration, Fig. 5, [0080] network elements)
(Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), Fig. 5, [0080] network elements)
the first RAT is different from the second RAT.  (Sharma, [0183] first radio technology is first RAT and another radio technology is second RAT which are different to one another, [0052] different RAT)

Regarding Claim 4,	 (Previously Presented) The combination of Sharma and Rugeland disclose the radio resource configuration method of claim 2 (Sharma, Abstract, Configuring the user equipment UE and the base station), wherein the response message (Sharma discloses about response message through various passages or paragraphs [0014], [0024], [0093], [0120], [0152], [0206] and [0280]) of the radio resource configuration comprises a message for secondary cell group (SCG) failure information. (Sharma discloses about secondary cell group SCG through various paragraphs [0006], [0107]-[0108], [0134], [0141], and [0160]) 

Regarding Claim 5,	 (Currently Amended) Sharma discloses a user equipment (UE) (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE)), comprising a memory and a processor, wherein: (Sharma, Fig. 3, [0058]-[0059] and [0064] Memory 309, [0030] Programmable Processor)
the memory is configured to store program codes; and (Sharma, Fig. 3, [0058]-[0059] and [0064] Memory 309)
(Sharma, [0030] Programmable Processor)
receiving a message of a radio resource configuration from a first signaling radio bearer (SRB) (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209] and [0279]-[0280].  Fig. 7, [0115] and [0177] disclose about Data Radio Bearer (DRB)), of a first radio access technology (RAT) (Sharma, [0183] first radio technology is first RAT), wherein the message carries information of a first configuration, and the first configuration is a configuration of a radio resource of the first RAT; and (Sharma, [0183] first radio technology is first RAT)
in response to determining that the configuration of the radio resource of the first RAT (Sharma, [0183] first radio technology is first RAT) performed according to the information of the first configuration fails, sending a response message (Sharma discloses about response message through various passages or paragraphs [0014], [0024], [0093], [0120], [0152], [0206] and [0280]) of the radio resource configuration to indicate a failure of the radio resource configuration of the first RAT, (Sharma, [0183] first radio technology is first RAT, first configuration, [0093] The WTRU indicates to the network that the configuration failed)
wherein: 
the response message (Sharma discloses about response message through various passages or paragraphs [0014], [0024], [0093], [0120], [0152], [0206] and [0280]) comprises assistance information which includes a measurement result of the UE on a radio channel of the first RAT (Sharma, [0183] first radio technology is first RAT), and a failure cause, and (Sharma, [0093] The WTRU indicates to the network that the configuration failed)
Sharma is not explicit about following:
sending the response message comprises sending the response message through a second SRB, of a second RAT, established between a second network element and the UE, and reporting the assistance information to the second network element, the first network element and the second network element simultaneously provide a communication service for the UE. 
However, Rugeland in combination with Sharma is explicit about following:
sending the response message (Rugeland, Fig. 10, [0132] transmit the message, and [0135] transmitting unit 1033 is explicitly disclosed which is a transmitter or transceiver which sends the response message) which comprises sending the response message through a second SRB (Rugeland, Fig. 1B, [0011] signal radio bearers suggest that there are more than one radio bearer, The paragraph [0013] clearly disclose that providing a method performed by a wireless device (UE) for handling connections in a wireless communication network.  The wireless device is configured with a split signaling radio bearer (split bearer) to a first radio network node, and/or a second radio network node, being a secondary radio network node.  The paragraph [0120] also discloses and details about “Signaling Radio Bearers” (SRBs)) of a second RAT (Rugeland, The paragraph [0042] explicitly discloses about second RAT) , established (Rugeland, paragraphs [0006]-[0007], [0010], and [0045] RRC reestablishment procedure, and paragraph [0120] bearer establishment) between a second network element (Rugeland, second network node is being interpreted as second network element) and the UE, and reporting the assistance information to the second network element, the first network element (Rugeland, first network node is being interpreted as first network element) and the second network element simultaneously (Rugeland, [0008] In LTE-Rel 12, dual connectivity (DC) was introduced, where a wireless device could connect to two different radio nodes, such as eNBs, simultaneously) provide a communication service for the UE (wireless device is UE). (Rugeland, Emphasis: Fig. 3, [0046]-[0054] wireless device detects a radio link problem to the first radio network node, and transmits a failure report to the first radio network node over the split signaling radio bearer via second radio network node.  The other figures and paragraphs may be referred: [0006], [0008], [0021], Fig. 6, [0091], [0135], Fig. 11, [0138], Fig. 12, [0144])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sharma prior to the effective filing date of an application of the claimed invention with that of Rugeland so that sending the response message comprises sending the response message through a second SRB, of a second RAT, established between a second network element and the UE, and reporting the assistance information to the second network element, the first network element and the second network element simultaneously provide a communication service for the UE.  The motivation to combine the teachings of Rugeland being analogous prior art in the field of wireless communications would increase the performance of the wireless communication network.  (Rugeland, [0002]-[0021])
  
Regarding Claim 6,	 (Currently Amended) The combination of Sharma and Rugeland disclose a non-transitory computer-readable storage medium, which is configured to store computer-executable instructions for executing the resource configuration method of claim 2.  (Sharma, [0030] computer readable media having instructions stored)

Regarding Claim 7,	 (Currently Amended) The combination of Sharma and Rugeland disclose a non-transitory computer-readable storage medium, which is configured to store computer-executable instructions for executing the resource configuration method of claim 3.  (Sharma, [0030] computer readable media having instructions stored)
 
Regarding Claim 8,	 (Currently Amended) The combination of Sharma and Rugeland disclose a non-transitory computer-readable storage medium, which is configured to store computer-executable instructions for executing the resource configuration method of claim 4.  (Sharma, [0030] computer readable media having instructions stored)

Regarding Claim 9,	(Currently Amended) The combination of Sharma and Rugeland disclose the UE of claim 5, wherein: (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE))
(Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), [0183] first configuration, Fig. 5, [0080] network elements)
 	the second network element establishes an only control plane interface between the UE and a core network; and (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), Fig.5, [0080] network elements)
 the first RAT is different from the second RAT.  (Sharma, [0183] first radio technology is first RAT and another radio technology is second RAT which are different to one another, [0052] different RAT)

Regarding Claim 10,	 (Currently Amended) The combination of Sharma and Rugeland disclose the UE of claim 5 (Sharma, Fig. 1, [0043] user communication device 3 which is user equipment), wherein the response message (Sharma discloses about response message through various passages or paragraphs [0014], [0024], [0093], [0120], [0152], [0206] and [0280]) of the radio resource configuration comprises a message for secondary cell group (SCG) failure information.  (Sharma discloses about secondary cell group SCG through various paragraphs [0006], [0107]-[0108], [0134], [0141], and [0160]) 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463